DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4, 5, 9-12, 14-15, 18, 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In the previous Office action dependent claims 3, 13, and 19 were objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In response applicants have amended claims 1, 12, and 18 to include the limitations of claims 3, 13, and 18, respectively.
	Regarding claim 1, 12, 18 and their dependent thereof, the prior of record, specifically Xu et al. (US 2019/0229803) in view of Aoki (US 2020/0036454) discloses a radio-frequency (RF) subsystem having: a transmit channel that includes a transmit programmable shifter; a receive channel; a loopback path comprising at least a portion of the transmit channel and at least a portion of the receive channel; and a digital front end coupled to the receive channel.
	However, none of the prior art cited alone or in combination provides the motivation to teach a loopback measurer configured to: measure a first loopback response of the RF subsystem for a first calibration configuration of the RF subsystem, wherein the first calibration configuration comprises a current calibration configuration of the transmit channel and a current calibration configuration of the receive channel; and measure a second loopback response of the RF subsystem for a second calibration configuration of the RF subsystem, wherein the second calibration configuration comprises the current calibration configuration of the transmit channel and a new calibration configuration of the receive channel; and a compensator configured to adjust at least one of the transmit programmable shifter or the digital front end based on a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648